Case 1:16-cv-00861-LO-MSN Document 269 Filed 01/13/20 Page 1 of 2 PageID# 10274



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                                      )
 VIRGINIA INNOVATION SCIENCES, INC.,                  )   Case No. 1:16-cv-00861 (LO-MSN)
                                                      )
                       Plaintiff,                     )
                                                      )
                v.                                    )
                                                      )
 AMAZON.COM, INC.,                                    )
                                                      )
                       Defendant.                     )
                                                      )

               NOTICE OF MOTION TO FILE DOCUMENTS UNDER SEAL

        This serves as notice to the public that Defendant Amazon.com, Inc. (“Amazon”) has

 moved the Court to seal from public disclosure the following documents:

       Reply in Support of Amazon’s Motion for Reasonable Attorneys’ Fees Under 35
        U.S.C. § 285; and
       Reply Declaration of Saina Shamilov in Support of Amazon’s Motion for
        Reasonable Attorneys’ Fees Under 35 U.S.C. § 285.

        Any party or non-party may submit memoranda in support of or in opposition to this

 Motion within seven (7) days, designating all or part of such memoranda as confidential. Any

 information designated as confidential in a supporting or opposing memoranda will be treated as

 sealed pending a determination by the Court on the motion to seal. Any person objecting to this

 Motion must file an objection with the Clerk within seven (7) days after the filing of this Motion.

 If no objection is filed in a timely manner, the Court may treat the Motion as uncontested.
Case 1:16-cv-00861-LO-MSN Document 269 Filed 01/13/20 Page 2 of 2 PageID# 10275



  Dated: January 13, 2020                  Respectfully submitted,

                                           AMAZON.COM, INC.


                                           /s/ Laura Anne Kuykendall
                                           Robert A. Angle (VSB No. 37691)
                                              robert.angle@troutman.com
                                           Laura Anne Kuykendall (VSB No. 82318)
  Of counsel:                                 la.kuykendall@troutman.com
  J. David Hadden*                         TROUTMAN SANDERS LLP
  dhadden@fenwick.com                      1001 Haxall Point
  Saina Shamilov*                          Richmond, Virginia 23219
  sshamilov@fenwick.com                    Telephone: (804) 697-1468
  Todd Gregorian*                          Facsimile: (804) 697-1339
  tgregorian@fenwick
  Jeffrey Ware*                            Mary Catherine Zinsner (VSB No. 31397)
  jware@fenwick.com                          mary.zinsner@troutman.com
  Dargaye Churnet*                         TROUTMAN SANDERS LLP
  dchurnet@fenwick.com                     1850 Towers Crescent Plaza, Suite 500
  Ravi Ranganath *                         Tysons Corner, VA 22182
  rranganath@fenwick.com                   Telephone: (703) 734-4363
  Sapna Mehta*                             Facsimile: (703) 734-4340
  smehta@fenwick.com
  Jessica M. Kaempf*
  jkaempf@fenwick.com
  FENWICK & WEST LLP
  Silicon Valley Center
  801 California Street
  Mountain View, CA 94041
  Telephone: (650) 988-8500
  Facsimile: (650) 938-5200

  *Admitted Pro Hac Vice




                                       2
